Citation Nr: 0927444	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-38 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
narcolepsy.

2.  Entitlement to service connection for a left eye 
disability.

3.  Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
January 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Regional 
Office (RO) that denied the Veteran's claims for service 
connection or narcolepsy, a left eye disability and for a 
bilateral foot disability.  The Board points out that in June 
1993, it denied service connection for narcolepsy.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal received in December 2005, the 
Veteran requested a hearing before a Veterans Law Judge at 
the Board.  Nevertheless, a hearing at the RO was scheduled, 
and the Veteran testified in January 2006.  The Veteran's 
representative requested a Board hearing in January 2007.  By 
letter dated May 2009, the Board advised the Veteran that a 
hearing was scheduled for July 2009 in Washington, D.C.  In 
June 2009, the Veteran requested that the hearing be held at 
the RO.  Thus, remand is necessary to schedule the Travel 
Board hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing before a Veterans Law 
Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




